DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on October 5, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 2 have been amended. Accordingly, claims 1-5 are pending in this application, with an action on the merits to follow.
Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. The arguments will be addressed based on the Remarks document headings below:
Applicant response to previous Office Action’s [Response to Arguments] section
Applicant: “Applicant has rebutted comments in the Response to Arguments section of the Office Action in previous responses. For the sake of brevity, those rebuttals will not be repeated but are incorporated herein by reference.”  
Examiner’s Response: Likewise, Examiner will not repeat such response to Applicant’s said previous arguments, for the sake of brevity.

Applicant: “The Response to Arguments section of the present Office Action appears to contend that use of the phrase "may be a commercially available bottle or can holder" is non-exhaustive and thus fails to provide a specific example of a particular structure. Office Action, page 3. This is incorrect. While the words "may be" are intended to be non-exhaustive, this is no way limits what is disclosed. The phrase clearly refers to a "commercially available bottle or can holder" and lists several examples of names by which such devices were called. If one skilled in the art would recognize that the claimed subject matter would be included in those examples, that is all that is required. Applicant merely needs to show possession of the claimed subject matter as of the claimed filing date. Neither the present Office Action nor any previous Office Action has explained why one skilled in the art would not understand that applicant had possession of the claimed invention as of the effective filing date.”
Examiner’s Response: Applicant’s contention that while the words “may be” are intended to be non-exhaustive, “this [in] no way limits what is disclosed”.  However, the phrase “commercially available bottle or can holder” cannot reasonably glean all examples of commercially available bottle or can holders and their respective details into the disclosure at the time this phrase was originally filed by Applicant.  Applicant again argues that “the [most recent] Office Action, nor any previous Office Action has explained why one skilled in the art would not understand that applicant had possession of the claimed invention as of the effective filing date”.  This argument is not found persuasive because Examiner provided (in the Final Office Action mailed September 3, 2021) at least one example of a type of koozie that was known to one having ordinary skill in the art (McGough, USPN 4,293,015), wherein McGough teaches a collapsible “cozy” (Col. 1, Lines 37-42 of McGough) that does not have a fold line, mating sidewalls centered along such a fold line, or multiple cutouts, all of which are the subject matter that was introduced on June 25, 2015, as explained previously in said earlier Office Action.  Again, the mere reference to a “koozie” (i.e. an alternative term to “cozy” as used by McGough) cannot be relied upon for inherently including a fold line, cutouts, or mating sidewalls, all of which Applicant is arguing is supported by their originally-filed disclosure.  Examiner maintains that since the present application was the first instance of these structural elements being disclosed, the present application is considered a Continuation-in-Part (CIP) and is afforded the benefit of the present application’s filing date of June 24, 2015.

Applicant: “In addressing U.S. Pat. No. 6,976,273 to Lewis, the Office Action states: "In fact, the claim recites 'a single layer of insulated material."' Office Action, page 4. Claim 1, however, recites "a single piece of insulated material." This comment is therefore inapposite. It is thus respectfully submitted that the parent and provisional applications from which this application was filed provide adequate support for the claimed subject matter under the applicable legal principles.”
Examiner’s Response: The above statement by Examiner that the claim recites/recited “a single layer of insulated material” contained a typographical error, and Examiner acknowledges that the claim language as previously presented recited “a single piece of insulated material”.  In the context of the claim language as a whole, “piece” and “layer” are deemed structurally equivalent (i.e. a “layer” can be a “piece”, and a “piece” can be a “layer”) and the typographical error is not deemed to affect the interpretation of the claim in view of the prior art of Lewis.

Applicant response to previous Office Action’s [Objection to the Specification] section
Applicant: “The objection to the specification is being addressed by the amendment to the specification above.”
Examiner’s Response: Examiner acknowledges that the Specification amendment addressed the first part of the Specification objection.  However, the second part of the Specification was not addressed.  Examiner maintains that the current application is a Continuation-in-Part of parent application 13/016,605, and the second part of the Specification objection is maintained.

Applicant response to previous Office Action’s [35 U.S.C. 112(b)] section
Applicant: “This section of the Office Action indicates that claims 1 and 2 are being rejected on the basis of indefiniteness. Applicant respectively traverses this basis of rejection. A claim is sufficiently definite if it informs, with reasonable certainty, those skilled in the art about the scope of the claimed subject matter. Contrary to the statement in the Office Action, the beverage holder in Figures 3 and 4 of the present application both receive a majority of the length of the beverage container. Applicant acknowledges that more of the length is received in Figure 4 (the can), but in both cases at least 50% is received. This is all that the claims require. Notably, the claims do not require that any possible suitable beverage container meet this limitation, so long as some do. One skilled in the art would understand this.” (emphasis added by Examiner)
Examiner’s Response: Examiner is generally persuaded by Applicant’s remarks, since there are beverage containers that exist that would reasonably be expected to have a majority of their respective length receivable within insulating sidewalls.  However, Examiner notes that “at least 50%” would not necessarily constitute a “majority”, because “at least 50% includes the exact value of 50%, which would be half, not a majority.  Examiner notes that “more than 50%” would be considered a majority, in terms of interpreting this functional claim language with respect to a hypothetical beverage container and when applying any prior art thereagainst.

Applicant response to previous Office Action’s [35 USC 102] section
Applicant (regarding Claeys reference): “Claims 1-4 were rejected under 35 USC 102 as allegedly being anticipated by U.S. Pub. No. 2012/0005802 to Claeys. However, Claeys was filed on July 8, 2011, claiming priority to a provisional application filed July 9, 2010. As the present application has an effective filing date of January 29, 2010, the Claeys reference is not prior art.”
Examiner’s Response: For the reasons already addressed above, Examiner maintains that the current application does not receive priority from January 29, 2010 due to the provisional application not including all claimed subject matter in its disclosure.  Accordingly, the 35 U.S.C. 102 rejection is maintained in view of Claeys.

Applicant (regarding Lewis reference): “Lewis discloses a pouch 30 having a first upper mouth 34 at which a pocket 20 is located and a second lower mouth 36 which opens downwardly. A telecommunications device is contained in pocket 20, whereas the second lower mouth 36 is adapted to allow retrieval of a firefighter's self-breathing apparatus that is stored in the pouch. See generally, Lewis, col. 2, lines 23-42. Anticipation requires that a single prior art reference disclose all limitations of the claim, arranged exactly as set forth in the claim. Notably, Lewis does not appear to disclose a garment having at least the following limitations of claim 1: wherein the interior pouch is constructed of a single piece of insulated material having mating sidewalls which fold together along a fold line and wherein mating edges of the mating sidewalls are secured together to form the interior pouch. The Office Action asserts that Lewis has this structure because "fabric is insulating at least to a degree." Office Action, page 12. The claim, however, recites "insulated material." Applicant respectfully submits that "insulated material" means material that is insulated. A simple piece of fabric as in Lewis, e.g., without an extra layer specifically provided for insulation, is not fairly considered to be "insulated material." One skilled in the art would clearly be able to distinguish between a simple woven fabric and a piece of "insulated material.” ”
Examiner’s Response: As addressed in the previous Office Action, Examiner notes that Applicant’s claims do not structurally recite that there is an extra layer provided for insulation in addition to the “insulated material”.  In fact, the claim recites “a single piece of insulated material”.  Even if “insulated material” was to be interpreted as requiring that there be an extra piece/layer specifically provided for insulation, the structure would only require there be an additional piece/layer present around the “insulated material”.  In the case of Lewis, the inner pocket is made of fabric (which has some measurable amount of insulative capacity, absent any specific thermal insulation quantitative values and units specific in the claim), and the inner pocket is housed within a larger pocket, which is effectively an extra piece/layer that surrounds both air and the inner pocket therewithin.  Whether the extra layer would be provided “for insulation” is irrelevant, since the extra layer could be provided for some other purpose, such as housing or impact protection (by non-limiting examples), yet still structurally meet Applicant’s alleged requirement for there to be an extra layer.  Accordingly, Examiner maintains that the fabric is an insulated material, at least to some degree, due to there being fabric in the larger outer pouch and surrounding air relative to the interior fabric pocket.  Applicant is suggested to further define the insulating material (i.e. specific materials, thicknesses, thermal resistivity, etc., while ensuring Applicant’s disclosure provides adequate original written support) in order to overcome the current grounds of rejection citing Lewis.  With respect to the statement “One skilled in the art would clearly be able to distinguish between a simple woven fabric and a piece of "insulated material”, Examiner notes that the claims remain broad enough for the woven fabric to be considered “insulated” since, as explained previously and again above, there is at least some material external to the woven fabric, with air therebetween.  The extra piece/layer need not be “specifically provided for insulation” as Applicant argues, only that the extra piece/layer be capable of some degree of insulation.

Applicant (further regarding Lewis reference): “Similarly, Lewis does not appear to disclose a garment having at least the following limitations of claim 2: wherein the sidewalls include cutouts centered along the fold line to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch. Although the Office Action refers to lateral recesses 62 of Lewis as "cutouts," these are clearly not part of the pocket 20 but are part of the flap 60 which is completely external to the pocket. The Office Action contends that flap 60 of Lewis is part of the "overall pocket structure" (Office Action, page 6), but this does not meet the limitations of the claim which requires insulating sidewalls sufficient to receive a majority of a length of the beverage container wherein the sidewalls include cutouts centered along the fold line to promote the collapsing of the sidewalls in substantially flat relation. Recesses 62 of Lewis are not part of any such sidewalls. Accordingly, claim 2 is not anticipated by Lewis.”
Examiner’s Response: As explained previously, the flap #60 has been identified to be part of the overall pocket #20 structure.  The flap functions to close the opening #22 of the pocket #20, so it is part of the overall pocket structure.  Further, the pocket, along with the flap, has been identified as having front and rear sidewalls and a top sidewall (i.e. the flap defines a top sidewall, as explained previously), and since the collection of sidewalls (i.e. front, rear and top) does include cutouts centered along a fold line (from a top perspective), wherein the fabric’s flexibility permits various potential fold lines, including the left and right sides of pocket #20, then “the sidewalls” do include “cutouts”.  If Applicant intends for there to be a cutout respectively for each sidewall, then Examiner suggests amending the claim language to such effect.

Applicant response to previous Office Action’s [35 USC 102 / 103] section
Applicant: “Claim 5 was rejected under 35 USC 102 as anticipated by Claeys or in the alternative under 35 USC 103 as being unpatentable over Claeys in view of "Beer Pouch Sweatshirt with Hood" (NPL-Vat19). This basis of rejection is traversed. As noted above, Claeys is not prior art to the present application. Claeys was filed on July 8, 2011, claiming priority to a provisional application filed July 9, 2010. The present application has an effective filing date of January 29, 2010. The only reason that Claeys is alleged to be prior art to claims 1-4 relates to certain limitations appearing in claims 1 and 2. The Office Action does not contend those limitations are present in claim 5. Claim 5 is thus clearly entitled to a filing date that precedes the filing date of Claeys.”
Examiner’s Response: Applicant’s arguments regarding the 35 U.S.C .102/103 rejection of claim 5 (with Claeys as prior art) are persuasive (i.e. none of the subject matter deemed to be first introduced in the present application is recited in claim 5), and the 35 U.S.C. 102/103 rejection of claim 5 under 35 U.S.C. 102(a)(1) as anticipated by Claeys or, in the alternative, under 35 U.S.C. 103 as obvious over Claeys in view of NPL Vat19 “Beer Pouch Sweatshirt with Hood” (hereinafter “NPL-Vat19”) is withdrawn.

Applicant response to previous Office Action’s [35 USC 103] section
Applicant largely repeats their previous Arguments with respect to the applied 35 U.S.C. 103 rejections: Applicant argues that [1] “contrary to Stanislaw, independent claim 1 recites ‘a visible outer pocket’” and further argues [2] “Stanislaw does not in any way relate to a pocket for holding a beverage container [wherein] a beverage container located in the pocket of Stanislaw would not be inconspicuous or concealed by virtue of its diameter and that the goal of Stanislaw would not be achieved by the proposed combination”, and that [3] “the beverage container inserted into the pocket of NPL Vat19 is not entirely concealed as the neck of the bottle protrudes”, and that [4] “it would not be desirable to entirely conceal an open beverage container in the NPL Vat19 garment as this would make the container more difficult to retrieve during use and would likely increase risk of spillage” and that [5] “[o]ne skilled in the art would not attempt to combine NPL-Vat19 and Stanislaw as suggested in the Office Action because doing so would make the garment of NPL-Vat19 more difficult to use”.  Applicant makes no specific arguments with respect to the applicability of the newly applied Reese reference utilized in claim 5’s 35 U.S.C. 103 rejection as a secondary reference other than including it in their contention that “Vorderkunz, Johnston, and Reese do nothing to overcome the deficiencies of the base combination” (emphasis added).
Examiner’s Response to [1]:  Examiner notes that NPL-Vat19 (the primary reference) is relied upon for the “visible outer pocket”, via the hand pouch. Stanislaw is merely relied upon for teaching that it is a known concept to have a garment with a hidden interior pocket.  The modification of NPL-Vat19 with the teachings of Stanislaw result in the structure claimed by Applicant, wherein the improvement would involve the garment having a normal appearance (as taught by Stanislaw; suggested in Col. 1, Lines 61-66), while also providing an extra layer of insulation via the outer pocket fabric, as explained previously.
Examiner’s Response to [2]: The claim recites functionality of the beverage container being “substantially concealed”.  This does not require complete concealment, giving importance to the broadening term “substantially”.
Examiner’s Response to [3]: Applicant does not positively recite any particular beverage container type.  The bottle (with a neck) example provided by Applicant in their argument is just one example of a type of beverage container.  Further, as noted above, “entirely concealed” is not recited in the functional limitation in the claim.  Even further, Applicant’s own Fig. 3 illustrates a bottle with a neck protruding out of the top of the pocket.  Also, beverage containers exist in industry that are small, such as a small flask, by non-limiting example, which would fit entirely within the interior pocket and would be at least substantially concealed, if completely concealed.
Examiner’s Response to [4]: The claim does not require an “open” beverage container, nor does it actually require a beverage container at all, structurally, and since an open beverage container is at least capable of being installed in the pocket, then the functional limitation is met by resulting modified structure.
Examiner’s Response to [5]: Applicant contention that a particular combination would render NPL-Vat19, as modified, “more difficult to use” is merely speculative, and, as noted above, the claim does not require an “open” beverage container, nor any beverage container at all.  The interior pouch in modified NPL-Vat19 would maintain its capability to store various items, including smaller beverage containers (small flasks, by non-limiting example), which would be “substantially” concealed.
Accordingly, the 35 U.S.C. 103 rejection in view of NPL-Vat19 and further in view of Stanislaw and Vorderkunz (with respect to independent claim 2) is deemed proper and is maintained.

Applicant argues that “Lewis is distinguished above…[and] Kim does nothing to overcome the deficiencies of Lewis” with no further arguments against Kim.  Examiner reiterates that Lewis has not been overcome, for the reasons explained above, and the rejection of claim 4 citing Lewis in view of Kim is deemed proper and is maintained. 

Applicant response to previous Office Action’s [Non-statutory Double Patenting Rejection] section
Applicant: Claim 5 was rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of U.S. Pat. No. 11,278,070 in view of either Johnston or NPL- Vat19. Applicant will submit a terminal disclaimer at such time as the application is otherwise stated to be in condition for allowance.
Examiner’s Response: Since claim 5 has not been deemed otherwise allowable, the non-statutory double patenting rejection is maintained.
Specification
Examiner notes that since the present application is actually a Continuation-in-Part of parent application 13/016,605 (as explained above in the Response to Arguments section), Para. 0001 of the present application’s Specification should be amended to reflect as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claeys (US 2012/0005802).
Regarding independent claim 1, Claeys discloses a beverage holding garment (#10; Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#20) having a visible outer pocket (#21) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (Para. 0024 of Claeys; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); a beverage holder disposed within the visible outer pocket (beverage holder #30; Para. 0016 of Claeys) and substantially concealed by the visible outer pocket (Para. 0016 of Claeys), the beverage holder constructed of insulating material (“insulating foam” (Para. 0018 of Claeys)) forming an interior pouch having an opening (#36) sized to receive a beverage container (Para. 0019 of Claeys) and with the interior pouch having insulating sidewalls sufficient to receive a majority of a length of the beverage container (side edges #34/35; since the edges are part of the beverage holder #30, then the edges also have insulating material), the interior pouch constructed to collapse in substantially flat relation (Para. 0022 of Claeys) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (claim 7 of Claeys); and wherein the interior pouch is constructed of a single piece of insulated material (Paras. 0017-0018 of Claeys) having mating sidewalls which fold together along a fold line and wherein mating edges of the mating sidewalls are secured together to form the interior pouch (Para. 0017 of Claeys).
Regarding independent claim 2, Claeys discloses a beverage holding garment (#10; Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#20) having a visible outer pocket (#21) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (Para. 0024 of Claeys; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); a beverage holder disposed within the visible outer pocket (beverage holder #30; Para. 0016 of Claeys) and substantially concealed by the visible outer pocket (Para. 0016 of Claeys), the beverage holder constructed of insulating material (“insulating foam” (Para. 0018 of Claeys)) forming an interior pouch having an opening (#36) sized to receive a beverage container (Para. 0019 of Claeys) and with the interior pouch having insulating sidewalls (side edges #34/35; since the edges are part of the beverage holder #30, then the edges also have insulating material) sufficient to receive a majority of a length of the beverage container (if a smaller hypothetical can is placed into the holder #30 (Fig. 10 of Claeys) instead of a hypothetical bottle as depicted, then a majority of the length of the hypothetical can is received), the interior pouch constructed to collapse in substantially flat relation (Para. 0022 of Claeys) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (claim 7 of Claeys), wherein the interior pouch includes an insulated bottom; and wherein the interior pouch includes an insulated bottom (the holder #30 has a “bottom”, and since the bottom is part of the beverage holder #30, then the bottom also has insulating material); and wherein the sidewalls include cutouts (#37/38) centered along a fold line to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch (Para. 0017 of Claeys).
Regarding claims 3 and 4, Claeys discloses that first and second sides of a first end of the interior pouch comprise a reclosable fastener (claim 3) (Para. 0020 of Claeys), wherein the reclosable fastener comprises a hook and loop fastener (claim 4) (hook-and-loop strips #42 (Para. 0020 of Claeys)).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (hereinafter “Lewis”) (USPN 6,976,273).
Regarding independent claim 1, Lewis discloses a beverage holding garment (protective garment #10 can be a coat (Col. 2, Line 20); Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#10) having a visible outer pocket (pouch #30) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (pouch #30 is capable of retaining items therein by having the items inserted or removed therefrom); a beverage holder disposed within the visible outer pocket (pocket #20 is a holder that is capable of holding a beverage; pocket #20 is disposed within the pouch #30 (Fig. 4)) and substantially concealed by the visible outer pocket (in Fig. 1, the pocket #20 is substantially concealed by the exterior surface of the pouch #30), the beverage holder constructed of insulating material (pocket #20 is formed from fabric (Col. 2, Line 16); fabric is insulating at least to a degree, absent further distinguishing language regarding the structure that renders the fabric “insulating”) forming an interior pouch (pocket #20 is an interior pouch (Fig. 4)) having an opening (open mouth #22 of pocket #20) sized to receive a beverage container (Fig. 4; the pocket is at least capable of receiving a beverage container; Examiner notes that beverage containers come in a variety of sizes ranging from small (i.e. a 1-oz shot glass) to large (i.e. a gallon jug)) and with the interior pouch having insulating sidewalls sufficient to receive a majority of a length of the beverage container (Fig. 4 illustrates a cross-section of the pocket #20; the pocket is shown to have a front sidewall and a rear sidewall), the interior pouch constructed to collapse in substantially flat relation (since the pocket #20 is fabric, it is flexible and therefore capable of flattening at least substantially) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (Fig. 1 is considered to illustrate a lack of a beverage container; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense); and wherein the interior pouch is constructed of a single piece of insulated material (fabric, as noted above, has some degree of insulative capability; Fig. 4 illustrates pocket #20 to include at least a single piece of fabric (although additional material is permitted due to the open-ended “comprising” transitional phrase) as part of its construction; further, since the pocket is surrounded by air and pouch #30, it is “insulated” by the air and the pouch #30 fabric #32) having mating sidewalls which fold together along a fold line and wherein mating edges of the mating sidewalls are secured together to form the interior pouch (fabric sidewalls are capable of folding along several potential fold lines; when manipulated to be folded, fabric forms “edges” that can “mate” at the fold line, absent further clarifying language in the claim).
Regarding independent claim 2, Lewis discloses a beverage holding garment (protective garment #10 can be a coat (Col. 2, Line 20); Examiner notes that the adjective phrase “beverage holding” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), comprising: a garment (#10) having a visible outer pocket (pouch #30) sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (pouch #30 is capable of retaining items therein by having the items inserted or removed therefrom); a beverage holder disposed within the visible outer pocket (pocket #20 is a holder that is capable of holding a beverage; pocket #20 is disposed within the pouch #30 (Fig. 4); pocket #20 includes and is manipulably closed by fabric flap #60 (Fig. 4)) and substantially concealed by the visible outer pocket (in Fig. 1, the pocket portion #20 is substantially concealed by the exterior surface of the pouch #30, with exception to the flap #60 of the pocket), the beverage holder constructed of insulating material (pocket #20 is formed from fabric (Col. 2, Line 16); fabric is insulating at least to a degree, absent further distinguishing language regarding the structure that renders the fabric “insulating”) forming an interior pouch (pocket #20 is part of an interior pouch (Fig. 4)) having an opening (open mouth #22 of pocket #20) sized to receive a beverage container (Fig. 4; the pocket is at least capable of receiving a beverage container; Examiner notes that beverage containers come in a variety of sizes ranging from small (i.e. a 1-oz shot glass) to large (i.e. a gallon jug)) and with the interior pouch having insulating sidewalls sufficient to receive a majority of a length of the beverage container (Fig. 4 illustrates a cross-section of the pocket #20; the pocket is shown to have a front sidewall and a rear sidewall; the flap #60 serves as a top sidewall for closure of the pocket #20), the interior pouch constructed to collapse in substantially flat relation (since the pocket #20 is fabric, it is flexible and therefore capable of flattening at least substantially) so that the garment appears to not have a beverage holder when the beverage container is not received within the interior pouch (Fig. 1 is considered to illustrate a lack of a beverage container; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), wherein the interior pouch includes an insulated bottom (fabric, as noted above, has some degree of insulative capability; since the pocket #20 has fabric at the bottom, the fabric at the bottom is “an insulated bottom”; further, since the pocket is surrounded by air and pouch #30, it is “insulated” by the air and the pouch #30 fabric #32); and wherein the sidewalls include cutouts centered along a fold line (pocket #20 includes the fabric flap #60, wherein the flap #60 (i.e. the top sidewall) includes lateral recesses #62 (i.e. cutouts); from a top perspective, the recesses #62 (i.e. cutouts) are "centered along" various potential fold lines (i.e. due to fabric flexibility), such as the fold line at the bottom of the pocket #20; also, the flap itself is capable of folding between the recesses, resulting in the recesses being coincident with such a fold line) to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch (as noted above, the fabric components are capable of folding due to flexibility, and are therefore capable of "substantially" flattening; Examiner notes the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Regarding claim 3, Lewis discloses that first and second sides of a first end of the interior pouch comprise a reclosable fastener (Fig. 6 of Lewis shows a first side of a first end of the interior pouch (i.e. at the end of flap #60, which is part of the interior pouch as explained above) to have male part of a snap fastener; a second side of the overall first end of the interior pouch includes the corresponding female part of the snap fastener, as shown in Fig. 6; the male/female snap fastener is capable of closing the interior pouch to some degree by fastening the flap at the top end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Vat19 “Beer Pouch Sweatshirt with Hood” (hereinafter “NPL-Vat19”) in view of Stanislaw (USPN 5,165,115).
Regarding independent claim 1, NPL-Vat19 discloses a beverage holding garment (“beer pouch sweatshirt with hood”; first image of NPL-Vat19 shows a hooded sweatshirt with a beer bottle held in a pocket on the front), comprising: a garment having a visible outer pocket sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom (first image of NPL-Vat19 shows an outer pocket with hands inserted therein, the user is capable of removing their hands (i.e. items) or retaining their hands therein); a beverage holder constructed of insulating material forming an interior pouch (page 2/9 and bottom of page 3/9 of NPL-Vat19 describes an insulated liner for the pouch) having an opening sized to receive a beverage container (see first image on page 4/9 of NPL-Vat19) and with the interior pouch having insulating sidewalls sufficient to receive a majority of a length of the beverage container (insulated lining has at least a front and back sidewall; images on page 4/9 show at least some depth capability of the pocket; the vertical length of the hypothetical beverage container is a variable upon which the limitation “sufficient to receive a majority of a length of the beverage container” depends; this limitation is not deemed to structurally define the claimed invention in any patentable sense, absent actual length dimensions), the interior pouch constructed to collapse in substantially flat relation (the fabric of the pouch is at least capable of being substantially flattened, as shown at the pouch’s bottom extent in the first image on page 4/9 of NPL-Vat19; Examiner notes that “substantially flat” does not require any particular degree of flatness, giving importance to the broadening term “substantially”); and wherein the interior pouch is constructed of a single piece of insulated material (as noted above, the pouch has an insulated liner, which includes at least a single piece) having mating sidewalls which fold together along a fold line and wherein mating edges of the mating sidewalls are secured together to form the interior pouch (bottom horizontal visible edge of the pouch is a fold line; front and back interior surfaces of the pouch belong to mating sidewalls; seams are visible in the images to depict securing-together of the sidewalls).  NPL-Vat19 does not teach that the beverage holder is disposed within the visible outer pocket and substantially concealed by the visible outer pocket, and is therefore silent to the garment appearing to not have a beverage holder when the beverage container is not received within the interior pouch (although, the presence of a visible pocket does not necessarily indicate that an ordinary user would see a pocket and immediately associate it with being a “beverage holder”).
Stanislaw teaches a garment that has a concealed pocket assembly, with an outer pocket with an interior concealed pocket therein, the interior pocket and outer pocket sharing a top openable edge that allows the interior pocket to be accessed while being concealed from exterior view (see cross-sectional views of Figs. 3 and 6; Col. 1, Lines 61-66, Col. 4, Lines 10-16 of Stanislaw).
NPL-Vat19 and Stanislaw teach analogous inventions in the field of garments with multiple pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the beer pouch of NPL-Vat19 to be located concealed behind the hand pocket and to have adjusted the top edges to be aligned with one another, both features as taught by Stanislaw, for the purpose of giving the garment a normal appearance by not revealing the location of the interior pocket (as taught by Stanislaw) and to provide a further benefit of having the beverage container (when inserted in the interior pouch) be located within an extra layer of insulation (via the outer pocket’s fabric) to keep the beverage cooler, as desired by NPL-Vat19.
Regarding claim 3, the modified garment of NPL-Vat19 (i.e. NPL-Vat19 in view of Stanislaw, as explained above) is disclosed such that there are first and second sides of a first end of the interior pouch which comprise a reclosable fastener (the top edge of the interior pouch has elastic (see Page 2/9 of NPL-Vat19), which biases the top of the pouch to be closed in the absence of a beverage container therein, which constitutes “a reclosable fastener” (i.e. closable to some degree, via elasticity) inasmuch as has been structurally defined in the claim by Applicant).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Stanislaw and Vorderkunz (US 2008/0164269).
Regarding independent claim 2, NPL-Vat19 discloses a beverage holding garment, comprising: a garment having a visible outer pocket sized to permit items to be inserted and retained therein and to permit the retained items to be retrieved therefrom; a beverage holder, the beverage holder constructed of insulating material forming an interior pouch having an opening sized to receive a beverage container and with the interior pouch having insulating sidewalls sufficient to receive a majority of a length of the beverage container, the interior pouch constructed to collapse in substantially flat relation, wherein the interior pouch includes an insulated bottom (see the 35 U.S.C. 103 rejection of claim 1 above, which addresses all of these limitations).  NPL-Vat19 does not teach that the beverage holder is disposed within the visible outer pocket and substantially concealed by the visible outer pocket, and is therefore silent to the garment appearing to not have a beverage holder when the beverage container is not received within the interior pouch (although, the presence of a visible pocket does not necessarily indicate that an ordinary user would see a pocket and immediately associate it with being a “beverage holder”), and is silent to the sidewalls including cutouts centered along a fold line to promote the collapsing of the sidewalls in substantially flat relation when the beverage container is not received within the interior pouch.
As noted above, Stanislaw teaches a garment that has a concealed pocket assembly, with an outer pocket with an interior concealed pocket therein, the interior pocket and outer pocket sharing a top openable edge that allows the interior pocket to be accessed while being concealed from exterior view (see cross-sectional views of Figs. 3 and 6; Col. 1, Lines 61-66, Col. 4, Lines 10-16 of Stanislaw).
Vorderkunz teaches an insulated jacket for a beverage container that contains cutouts immediate adjacent a circular bottom wall (see blank view in Fig. 5A), wherein the vertical edges are seamed (Fig. 6).  The insulative jacket is collapsible (Para. 0030 of Vorderkunz).
NPL-Vat19 and Stanislaw teach analogous inventions in the field of garments with multiple pockets.  NPL-Vat19 and Vorderkunz teach analogous inventions in the field of insulated beverage sleeves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the beer pouch of NPL-Vat19 to be located concealed behind the hand pocket and to have adjusted the top edges to be aligned with one another, both features as taught by Stanislaw, for the purpose of giving the garment a normal appearance by not revealing the location of the interior pocket (as taught by Stanislaw) and to provide a further benefit of having the beverage container (when inserted in the interior pouch) be located within an extra layer of insulation (via the outer pocket’s fabric) to keep the beverage cooler, as desired by NPL-Vat19.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included the bottom wall cutouts taught by Vorderkunz (Fig. 5A thereof) into the bottom of the interior pouch of NPL-Vat19 in order to provide a biasing inward fold (as taught by Vorderkunz in Para. 0030 thereof), to improve the interior pouch’s ability to flatten when not being used to store items therein, wherein it is very well known in the art for garment pockets to be flattened when not in use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims 1 and 3 above, and further in view of Kim (US 2009/0158493).
Regarding claim 4, Lewis teaches all the limitations of claims 1 and 3, as set forth above, and also teaches that there can be a hook-and-loop fastener present to shut flap #60, which is part of the interior pouch, as explained above), but is silent to the hook-and-loop material being applied at both the first and second sides of the first end of the interior pouch, as required by the combined subject matter of claims 3 and 4.
Kim teaches a jacket-style garment that includes an inner pocket that can have its opening fastened shut by VELCRO® tape to prevent the items from unintentionally coming out of the inner pocket (Para. 0273 of Kim).
Lewis and Kim teach analogous inventions in the field of jackets with interior pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a supplemental hook-and-loop fastener at the top edge of each side of the interior pocket #20, to provide the pocket with additional security for closure in the event that flap #60 is inadvertently pulled open, which would otherwise expose the contents of the pocket #20 in Lewis, and further since the concept of closing pockets along the pockets’ opening’s opposing edges with hook-and-loop material is very well-known in the art of garments.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Stanislaw as applied to claims 1 and 3 above, and further in view of Johnston et al. (hereinafter “Johnston”) (US 2009/0235426).
Regarding claim 4, the modified garment of NPL-Vat19 (i.e. NPL-Vat19 in view of Stanislaw, as explained above) is disclosed to teach all the limitations of claims 1 and 3, as set forth above, but does not teach that the reclosable fastener is a hook-and-loop fastener, as required by claim 4.
Johnston teaches a hooded garment that includes a front pocket that has an upper opening that is resealable with VELCRO® (i.e. a hook-and-loop fastener) (Para. 0049 of Johnston; Fig. 3).
Modified NPL-Vat19 and Johnston teach analogous inventions in the field of hooded garments with front pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop fastener of Johnston to the inside opposing top edges of the elastic pocket of NPL-Vat19 in order to permit the opening to stay sealed shut when not in use (in the event the elastic becomes stretched out over time), thereby preventing any small items (such as coins, cash, cards, etc.) from escaping if the user leans/bends over past a horizontal (by non-limiting example), and further since the concept of closing pockets along the pockets’ opening’s opposing edges with hook-and-loop material is very well-known in the art of garments.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Vat19 in view of Stanislaw and Reese et al. (hereinafter “Reese”) (USPN 7,484,249).
Regarding independent claim 5, NPL-Vat19 discloses a sweatshirt (“beer pouch sweatshirt with hood”) comprising: a front panel and a back panel together forming a torso structure of said sweatshirt (see Figs. on Pages 1 and 3 of NPL-Vat19, which show a front side, with the back side being out of view behind the front side; Examiner notes that Applicant’s Para. 0021 indicates that the sweatshirt can either be front and back panels joined at seams or, alternatively, a single or unitary piece of material in which “panel” would refer to “side”); a first sleeve and a second sleeve connected to said torso structure (see Figs. on Pages 1 and 3 of NPL-Vat19, which illustrate two sleeves emanating from the torso structure); a hood connected to the torso structure (“beer pouch sweatshirt with hood”; Title); a pouch defined by a pouch panel connected to an exterior surface of said front panel (first image of NPL-Vat19 shows a pouch with hands inserted therein, the piece of material immediately exterior to the inserted hands is a pouch panel that is affixed to an exterior surface of the front side (i.e. front panel) of the torso structure) via a bottom seam defining a lowermost edge of the pouch and a top seam defining an uppermost edge of the pouch (bottom and top seams are visible where the pouch panel is affixed to the underlying front of the torso structure, as best visible in the Figure on Page 5/9 of NPL-Vat19, and also visible throughout the remaining figures; the top seam is at an uppermost edge of the pouch itself, and the bottom seam is at the lowermost edge of the pouch itself), wherein the pouch defines a first lateral opening and a second lateral opening allowing insertion of a wearer's hands into an interior area of the pouch between the exterior surface of the front panel and an interior surface of the pouch panel (see first Figure in NPL-Vat19, which shows hands inserted through lateral openings into the interior area of the pouch); a pocket (page 2/9 and bottom of page 3/9 of NPL-Vat19 describes an insulated liner for the pouch), said pocket being formed of a thermally-insulating material (page 2/9 and bottom of page 3/9 of NPL-Vat19 describes an insulating liner for the pouch) and having an upper first end, a lower closed end opposite the first end, and a body joining the first end and the closed end (as shown throughout the figures in the NPL-Vat19 reference, the pocket has an open upper end and a closed lower end, with a body connecting between the upper and lower ends); the first end of the pocket being open to allow insertion of a beverage container therein (see page 4/9 figures, all of which depict that the upper end is open for insertion of items therein, including beverage containers).  NPL-Vat19 does not teach that the pocket is disposed within the interior area of the pouch, wherein the first end of the pocket is aligned with the top seam of the pouch such that a first side of the first end of the pocket is attached to the front panel and an opposed second side of the first end of the pocket is attached to the pouch panel.  NPL-Vat19 is silent to specifying that the insulating liner material is foam.
As noted above, Stanislaw teaches a garment that has a concealed pocket assembly, with an outer pocket with an interior concealed pocket therein, the interior pocket and outer pocket sharing a top openable edge that allows the interior pocket to be accessed while being concealed from exterior view (see cross-sectional views of Figs. 3 and 6; Col. 1, Lines 61-66, Col. 4, Lines 10-16 of Stanislaw).
Reese teaches a garment with a beverage holding pocket #150, the pocket including an insulating layer #342, which can include various insulating materials such as foam, gel, or air space (Col. 3, Lines 1-4 of Reese).
NPL-Vat19 and Stanislaw teach analogous inventions in the field of garments with multiple pockets. NPL-Vat19 and Reese teach analogous inventions in the field of garments with insulated beverage pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the beer pouch of NPL-Vat19 to be located concealed behind the hand pocket and to have adjusted the top edges to be aligned with one another, both features as taught by Stanislaw, for the purpose of giving the garment a normal appearance by not revealing the location of the interior pocket (as taught by Stanislaw) and to provide a further benefit of having the beverage container (when inserted in the interior pouch) be located within an extra layer of insulation (via the outer pocket’s fabric) to keep the beverage cooler, as desired by NPL-Vat19.  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used insulating foam as the insulating material of choice for the insulating liner of NPL-Vat19, as taught by Reese, in order to provide a known material that can prolong the cooled temperature of the beverage held within the pocket, and further since insulating foam is very well known in the art involving beverage insulation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,278,070 (hereinafter “the ‘070 patent”) in view of EITHER of Johnston OR NPL-Vat19.
Regarding claim 5, the ‘070 patent’s claim 4 (which depends from claim 1) includes substantially all of the features of the present application’s claim 5, with exception to claim 5 requiring a hood connected to the torso structure. Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of a hood to the sweatshirt of the ‘070 patent’s claims would be an obvious modification, in view of either of the Johnston (see #18 in Figs. 1-5) or NPL-Vat19 (see first two images and the reference’s title) references. Each of the Johnston and NPL-Vat19 references teaches a hooded sweatshirt, wherein the hood functions to cover the top, sides and rear of a user’s head when deployed, typically for the purpose of protecting the user’s head from cold and/or inclement weather, as is very well-known in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated either of the hoods of Johnston or NPL-Vat19 into the sweatshirt of claim 4 of the ‘070 patent in order to provide the user with a mechanism to protect their heads from cold/inclement weather, as such is known in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732